DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0273775 (Rocco et al.).
Regarding claim 17, Rocco et al. teaches a composite scaffold (abstract; [0177]-[0180]) comprising: a microporous matrix having a multitude of interconnected pores opening to an exterior surface of the microporous matrix (braided device embedded in foam or sponge, with pores of foam or sponge between 5 and 500 µm, [0177]-[0179]; [0183]); and a structure supporting the microporous matrix (braided scaffold, [0177]-[0180]; [0183]); the composite scaffold having a measurable dry weight value representing a weight of the composite scaffold in a substantially dry state, wherein the microporous matrix is less than about 6% of the dry weight value of the composite scaffold ([0183]; collagen present in the foam or sponge at about 5% weight of the device, [0195] and [0204]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0234336 (Beckman et al.) in view of U.S. Patent Application Publication No. 2008/0033392 (Gaserod et al.).
Regarding claim 1, Beckman et al. teaches a composite scaffold (abstract; [0060]; [0091]) comprising: a porous matrix having a multitude of interconnected pores opening to an exterior surface of the matrix (“foam or sponge”, [0060]; [0090]; [0117]); and a structure (Figure 6B, marker, 12) supporting the porous matrix ([0057]; [0089]-[0094]); the composite scaffold having a measurable dry weight value representing a weight of the composite scaffold in a substantially dry state and a measurable dry volume value representing a volume of the composite scaffold in a substantially dry state, wherein an increase of the weight value of the composite scaffold from fluid absorption changes the dry volume value of the composite scaffold ([0090]-[0091]; length and diameter of pellet increases upon hydration, [0092]; [0117]; expansion upon hydration controlled as needed via various material treatments according to particular use of device, [0134]-[0135]; [0140]-[0142]). Beckman et al. teaches the dehydrated form of the composite scaffold is approximately 1 to 3 mm in diameter and approximately 5 to 10 mm in length, while its hydrated form is approximately 3 to 5 mm in diameter and approximately 10 to 15 mm in length ([0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scaffold of Beckman et al. such that the change in the dry volume value is between approximately 0% to 10%, more particularly between 4% and 6%, in light of the teaching of Beckman et al., because Beckman et al. teaches the composite scaffold may be configured for expansion within such a range to meet any of a variety of cavity sizes based on the individual patient’s needs ([0051]; [0071]; [0092]; [0125]; [0135]; [0140]-[0141]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I).
Beckman et al. does not quantify the increase of the weight value of the composite scaffold from fluid absorption, and does not specify the pore size of the scaffold as microporous.
However, Gaserod et al. teaches a composite scaffold (abstract; [0002]; [0008]; [0016]; [0101]), comprising: a microporous matrix having a multitude of interconnected pores opening to an exterior surface of the microporous matrix ([0019]); the composite scaffold having a measurable dry weight value representing a weight of the composite scaffold in a substantially dry state and a measurable dry volume value representing a volume of the composite scaffold in a substantially dry state, wherein an increase of between approximately 200% and 600% of the weight value of the composite scaffold from fluid absorption changes the dry dimensions of the composite scaffold (foam is swellable and absorbs up to 30 times its weight of a liquid, [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite scaffold of Beckman et al. such that the weight from fluid absorption increases by 200% to 600%, or more particularly by approximately 300% to 600%, as taught by Gaserod et al., because Gaserod et al. teaches providing a scaffold that absorbs 3 to 6 times its dry weight in fluid upon implantation produces a suitable scaffold that is suitable for “wound management” and encouraging tissue ingrowth upon implantation, [0092]; [0095]; [0020]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pore size of the matrix of Beckman et al. such that it is microporous as taught by Gaserod et al., because Gaserod et al. teaches providing a matrix having pores with a size from 5 to 1000 microns is suitable to increase the void size within the scaffold for liquid absorption and cell in-growth ([0019]; [0092]; [0095]). 
Regarding claims 2 and 3, Beckman in view of Gaserod et al. teaches all the limitations of claim 1. The modified composite scaffold of Beckman et al. and Gaserod et al. teaches an increase of between approximately 300% and 600% of the dry weight value of the composite scaffold from fluid absorption changes the dry volume value of the composite scaffold between approximately 4% and 6% (Beckman et al.: dehydrated form of the composite scaffold is approximately 1 to 3 mm in diameter and approximately 5 to 10 mm in length, while its hydrated form is approximately 3 to 5 mm in diameter and approximately 10 to 15 mm in length [0092]; Gaserod et al.: foam is swellable and absorbs up to 30 times its weight of a liquid, [0020]; see discussion for claim 1).
Regarding claims 4 and 5, Beckman in view of Gaserod et al. teaches all the limitations of claim 1. The modified composite scaffold of Beckman et al. and Gaserod et al. teaches an increase of between approximately 300% and 600% of the dry weight value of the composite scaffold from fluid absorption changes a dry length value of the composite scaffold (Gaserod et al.: foam is swellable and absorbs up to 30 times its weight of a liquid, [0020]; Beckman et al.: [0092]; see discussion for claim 1). Beckman et al. teaches the dehydrated form of the composite scaffold is approximately 5 to 10 mm in length, while its hydrated form is approximately 10 to 15 mm in length ([0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scaffold of Beckman et al. and Gaserod et al. such that the change in the dry length value is between approximately 0% to 3%, more particularly between 0% and 2%, in light of the teaching of Beckman et al., because Beckman et al. teaches the composite scaffold may be configured for length expansion within such a range to meet any of a variety of cavity sizes based on the individual patient’s needs ([0051]; [0071]; [0092]; [0125]; [0135]; [0140]-[0141]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I).
Regarding claim 6, Beckman et al. teaches a composite scaffold (abstract; [0060]; [0091]) comprising: a porous matrix having a multitude of interconnected pores opening to an exterior surface of the matrix (“foam or sponge”, [0060]; [0090]; [0117]); and a structure (Figure 6B, marker, 12) supporting the porous matrix ([0057]; [0089]-[0094]); the composite scaffold having a measurable dry weight value representing a weight of the composite scaffold in a substantially dry state and a measurable dry length value representing a dimensional parameter of the composite scaffold in a substantially dry state, wherein an increase of the weight value of the composite scaffold from fluid absorption changes the dry length value of the composite scaffold ([0090]-[0091]; length of pellet increases upon hydration, [0092]; [0117]; expansion upon hydration controlled as needed via various material treatments according to particular use of device, [0134]-[0135]; [0140]-[0142]). Beckman et al. teaches the dehydrated form of the composite scaffold is approximately 5 to 10 mm in length, while its hydrated form is approximately 10 to 15 mm in length ([0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scaffold of Beckman et al. such that the change in the dry length value is less than between approximately 0% to 3%, more particularly less than approximately 1%, in light of the teaching of Beckman et al., because Beckman et al. teaches the composite scaffold may be configured for expansion within such a range to meet any of a variety of cavity sizes based on the individual patient’s needs ([0051]; [0071]; [0092]; [0125]; [0135]; [0140]-[0141]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I).
Beckman et al. does not quantify the increase of the weight value of the composite scaffold from fluid absorption, and does not specify the pore size of the scaffold as microporous.
However, Gaserod et al. teaches a composite scaffold (abstract; [0002]; [0008]; [0016]; [0101]), comprising: a microporous matrix having a multitude of interconnected pores collectively defining void space opening to an exterior surface of the microporous matrix ([0019]); the composite scaffold having a measurable dry weight value representing a weight of the composite scaffold in a substantially dry state and a measurable dry length value representing a dimensional parameter of the composite scaffold in a substantially dry state, wherein an increase of between approximately 200% and 600% of the weight value of the composite scaffold from fluid absorption changes the dry dimensions of the composite scaffold (foam is swellable and absorbs up to 30 times its weight of a liquid, [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite scaffold of Beckman et al. such that the weight from fluid absorption increases by 200% to 600%, or more particularly by approximately 300% to 600% or by approximately 500% to 600%, as taught by Gaserod et al., because Gaserod et al. teaches providing a scaffold that absorbs 3 to 6 times its dry weight in fluid upon implantation produces a suitable scaffold that is suitable for “wound management” and encouraging tissue ingrowth upon implantation, [0092]; [0095]; [0020]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pore size of the matrix of Beckman et al. such that it is microporous as taught by Gaserod et al., because Gaserod et al. teaches providing a matrix having pores with a size from 5 to 1000 microns is suitable to increase the void size within the scaffold for liquid absorption and cell in-growth ([0019]; [0092]; [0095]). 
Regarding claims 7 and 8, Beckman in view of Gaserod et al. teaches all the limitations of claim 6. The modified composite scaffold of Beckman et al. and Gaserod et al. teaches an increase of between approximately 300% and 600% or between approximately 500% and 600% of the dry weight value of the composite scaffold from fluid absorption changes a dry length value of the composite scaffold less than approximately 1% (Beckman et al.: dehydrated form of the composite scaffold is approximately 5 to 10 mm in length, while its hydrated form is approximately 10 to 15 mm in length [0092]; Gaserod et al.: foam is swellable and absorbs up to 30 times its weight of a liquid, [0020]; see discussion for claim 6).
Regarding claims 9 and 10, Beckman et al. in view of Gaserod et al. teaches all the limitations of claim 6. The modified composite scaffold of Beckman et al. and Gaserod et al. teaches an increase of between approximately 300% and 600% of the dry weight value of the composite scaffold from fluid absorption changes a dry volume value of the composite scaffold (Gaserod et al.: foam is swellable and absorbs up to 30 times its weight of a liquid, [0020]; Beckman et al., [0092]; see discussion for claim 6). Beckman et al. teaches the dehydrated form of the composite scaffold is approximately 1 to 3 mm in diameter and approximately 5 to 10 mm in length, while its hydrated form is approximately 3 to 5 mm in diameter and approximately 10 to 15 mm in length ([0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scaffold of Beckman et al. and Gaserod et al. such that the change in the dry volume value is between approximately 0% to 10%, more particularly between 4% and 6%, in light of the teaching of Beckman et al., because Beckman et al. teaches the composite scaffold may be configured for expansion within such a range to meet any of a variety of cavity sizes based on the individual patient’s needs ([0051]; [0071]; [0092]; [0125]; [0135]; [0140]-[0141]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I).
Regarding claim 11, Beckman et al. teaches a composite scaffold (abstract; [0060]; [0091]) comprising: a porous matrix having a multitude of interconnected pores opening to an exterior surface of the matrix (“foam or sponge”, [0060]; [0090]; [0117]); and a structure (Figure 6B, marker, 12) supporting the porous matrix ([0057]; [0089]-[0094]); the composite scaffold having a measurable dry weight value representing a weight of the composite scaffold in a substantially dry state and a measurable cross sectional profile value representing a dimensional parameter of the composite scaffold in a substantially dry state, wherein an increase of the weight value of the composite scaffold from fluid absorption changes the dry cross sectional profile value of the composite scaffold ([0090]-[0091]; diameter of pellet increases upon hydration, [0092]; [0117]; expansion upon hydration controlled as needed via various material treatments according to particular use of device, [0134]-[0135]; [0140]-[0142]). Beckman et al. teaches the composite scaffold in its dehydrated form is approximately 1 to 3 mm in diameter, while its hydrated form is approximately 3 to 5 mm in diameter ([0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scaffold of Beckman et al. such that the change in the dry cross sectional profile value is between approximately 0% to 3%, more particularly less than approximately 1%, in light of the teaching of Beckman et al., because Beckman et al. teaches the composite scaffold may be configured for expansion within such a range to meet any of a variety of cavity sizes based on the individual patient’s needs ([0051]; [0071]; [0092]; [0125]; [0135]; [0140]-[0141]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I).
Beckman et al. does not quantify the increase of the weight value of the composite scaffold from fluid absorption, and does not specify the pore size of the scaffold as microporous.
However, Gaserod et al. teaches a composite scaffold (abstract; [0002]; [0008]; [0016]; [0101]), comprising: a microporous matrix having a multitude of interconnected pores opening to an exterior surface of the microporous matrix ([0019]); the composite scaffold having a measurable dry weight value representing a weight of the composite scaffold in a substantially dry state and a measurable cross sectional profile value representing a dimensional parameter of the composite scaffold in a substantially dry state, wherein an increase of between approximately 300% and 600% of the weight value of the composite scaffold from fluid absorption changes the dry dimensions of the composite scaffold (foam is swellable and absorbs up to 30 times its weight of a liquid, [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite scaffold of Beckman et al. such that the weight from fluid absorption increases by 300% to 600%, or more particularly by approximately 500% to 600%, as taught by Gaserod et al., because Gaserod et al. teaches providing a scaffold that absorbs 3 to 6 times its dry weight in fluid upon implantation produces a suitable scaffold that is suitable for “wound management” and encouraging tissue ingrowth upon implantation, [0092]; [0095]; [0020]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pore size of the matrix of Beckman et al. such that it is microporous as taught by Gaserod et al., because Gaserod et al. teaches providing a matrix having pores with a size from 5 to 1000 microns is suitable to increase the void size within the scaffold for liquid absorption and cell in-growth ([0019]; [0092]; [0095]). 
Regarding claims 12-15, Beckman in view of Gaserod et al. teaches all the limitations of claim 11. The modified composite scaffold of Beckman et al. and Gaserod et al. teaches an increase of between approximately 300% and 600% or between approximately 500% and 600% of the dry weight value of the composite scaffold from fluid absorption changes the cross sectional profile value of the composite scaffold less than approximately 1% (Beckman et al.: dehydrated form of the composite scaffold approximately 1 to 3 mm in diameter, while its hydrated form is approximately 3 to 5 mm in diameter [0092]; Gaserod et al.: foam is swellable and absorbs up to 30 times its weight of a liquid, [0020]; see discussion for claim 11).
Regarding claim 16, Beckman et al. teaches a composite scaffold (abstract; [0060]; [0090]), comprising: a porous matrix having a multitude of interconnected pores opening to an exterior surface of the matrix (“foam or sponge”, [0060]; [0090]; [0117]); and a structure (Figure 6B, marker, 12) supporting the porous matrix ([0057]; [0089]-[0094]); wherein a smallest dimension of the composite scaffold is a thickness dimension approximately greater than or equal to 1 mm (pellet 10 is 1 to 3 mm in diameter in dehydrated form, [0092]). Beckman teaches the composite scaffold in its dehydrated form is approximately 1 to 3 mm in diameter, while its hydrated form is approximately 3 to 5 mm in diameter ([0092]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scaffold of Beckman et al. such that the scaffold has a swelling profile measurable by a less than or equal to 10% change in measured wet thickness of the composite scaffold in comparison to a measured try thickness of the composite scaffold, in light of the teaching of Beckman et al., because Beckman et al. teaches the composite scaffold may be configured for expansion due to swelling within such a range to meet any of a variety of cavity sizes based on the individual patient’s needs ([0051]; [0071]; [0092]; [0125]; [0135]; [0140]-[0141]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05(I).
Beckman et al. does not specify the pore size of the scaffold as microporous.
However, Gaserod et al. teaches a composite scaffold (abstract; [0002]; [0008]; [0016]; [0101]), comprising: a microporous matrix having a multitude of interconnected pores opening to an exterior surface of the microporous matrix ([0019]) that has a swelling profile measurable by a change in measured wet thickness of the composite scaffold in comparison to a measured dry thickness of the composite scaffold (foam is swellable and absorbs up to 30 times its weight of a liquid, [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pore size of the matrix of Beckman et al. such that it is microporous as taught by Gaserod et al., because Gaserod et al. teaches providing a matrix having pores with a size from 5 to 1000 microns is suitable to increase the void size within the scaffold for liquid absorption and cell in-growth ([0019]; [0092]; [0095]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,116,622. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘622 patent. That is, claim 1 is anticipated by claim 1 of the ‘622 patent. Claim 6 is anticipated by claim 6 of the ‘622 patent, and claim 11 is anticipated by claim 11 of the ‘622 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 2-5, 7-10, and 12-15 of the instant application are anticipated by claims 2-5, 7-10, and 12-15 of the ‘622 patent, by the same reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2003/0133967 (Ruszczak et al.) teaches a multilayer porous composite scaffold for tissue repair (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791